Case 1:18-cv-00165-SPW Document 26 Filed 10/01/19 Page 1 of 2

Donald Tangwall, Pro Se

PO Box 140118 OCT 01 2079
Salcha, Alaska 99714 Clerk, U.S. Courts
907-460-4745 District of Montana

Billings Division

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

DONALD TANGWALL, individually in his CV-18-00165-BLG-SPW-TJC
Capacity as a Trustee of the Toni 1 Trust,

Plaintiff,
Vs.
WILLIAM WACKER, individually, jointly and
severally, BARBARA WACKER, individually,
jointly and severally,
Defendants.
PLAINTIFF’S REPLY TO DEFENDANTS’ RESPONSE TO PLAINTIFF’S
MOTION TO STRIKE

NOW COMES Donald Tangwall, individually in his capacity as a trustee of the
Toni 1 Trust, and shows his reply as follows:

1. The key issue in this case: Did the Montana court have jurisdiction over the
Toni 1 Trust?
Case 1:18-cv-00165-SPW Document 26 Filed 10/01/19 Page 2 of 2

de It is axiomatic that if the Wackers’ were to sue the Toni | Trust they must
name and serve the trustee of the Toni 1 Trust a copy of the summons and
complaint.

3. The Wackers admitted at the time they sued the Toni | Trust they did not
know who the trustees of the Toni 1 Trust were. They just took a default.

WHEREFORE, it is very clear there is no debate. The trustees of the Toni | Trust
were never named or served a copy of the summons and complaint. The Montana
court never obtained jurisdiction over the Toni 1 Trust for the Wackers’ failure to

 

Certificate of Service

I hereby certify that a copy of the foregoing was served upon all parties via first
class mail, postage pre-paid on this 27" day of September, 2019.

Todd Gunderson
Gunderson Law Firm
PO Box 926

®Bonald Tangwall "

  

 
